The facts found by the referee do not show that the plaintiffs or the public suffer irreparable damage by reason of the existence of the fence in the highway, or that there is such danger of mischief on that account as to bring the case within any rule of equity jurisdiction, before the establishment of the plaintiffs' right in a suit at law. It not appearing that the remedy at law is inadequate, equitable relief must be denied. Bassett v. Company, 47 N.H. 426, 438; Dana v. Craddock, 66 N.H. 593. If the defendants had placed a boom across the mouth of the Piscataqua river, or had totally or dangerously obstructed constant travel through the main street of the town, there would have been occasion for a temporary injunction, and any procedure necessary for the correction of such a grievous infringement of public right and the ensuing irreparable injury. There is adequate remedy for the violation of legal rights. Boody v. Watson, 64 N.H. 162, 171. The only ground on which all injunction could be decreed in this case would be the inadequacy of the remedy at law. That *Page 180 
ground failing, the bill must be dismissed. If Burlington v. Schwarzman,52 Conn. 181, sustains the plaintiffs' contention, it merely shows that a more extensive equity jurisdiction exists there than has been understood to obtain in this state.
Bill dismissed.
CHASE, J., did not sit: the others concurred.